PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 16/151,409
Filing Date: 04 October 2018
Appellant(s): Cheeks



__________________
Andrew Langsam, Reg. No. 28,556
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 25 February 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05 October 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Under Ground 1, Appellant argues on p. 9-10 of the appeal brief that the cited references do not teach a neural network-based artificial intelligence keyword identification analysis.  Examiner disagrees.  Appellant argues para [0069] of Daniel does not show this limitation because Daniel fails to suggest keyword analysis based on user inputted analysis and that Daniel shows merely entering text related to the consumed food which is not sufficient to show this limitation.  Examiner disagrees. Appellant's claims do not provide specifics on keyword analysis (just the claim language which says identifying keywords).  Processing text to identify the food item can be considered analyzing input data to identify keywords given appellant's broad limitation of identifying keywords.  The inputs provided by the user in Daniel also can be considered a response to questions because throughout the disclosure, Daniel (such as at para [0047]) shows the inputs by the users are in response to a questionnaire.  Fig 6 further shows that the user is provided with a questionnaire in the portal which receives responses related to the plan. A user entering text in a portal that has provided a questionnaire which is then used for immediate feedback can be considered identifying keywords in "user-inputted answers to questions provided by the personalized planning system.” Moreover, para [0067]-[0070] of 

Under Ground 2, Appellant argues o p. 11 of the appeal brief that the cited art does not teach identifying a user or a user environment by image recognition.  Examiner disagrees. Appellant argues on p. 11 of the appeal brief that food simply is not a person’s physical surroundings.  Examiner disagrees.  Appellant’s specification provides no guidance on user’s environment.  A picture of food on a plate in front of a user certainly can be considered the user’s surrounding and thus shows user’s environment given broadest reasonable interpretation.  Appellant argues on p. 11-12 that the image acquired is used to identify the food not the environment.   Examiner notes that the claims merely recite “identifying a user or user environment by image recognition.”  Thus, it is irrelevant if the image obtained in Daniel is used to also help late determine the nutrients of the food item.  If an image of food in front of a user can be considered a user’s surrounding/environment, then Daniel shows this limitation explicitly.   Examiner further notes that identifying a user environment is also shown to be obvious in Daniel via another way.  Daniel clearly has image recognition technology as already discussed in relation to para [0069].  Daniel further shows capturing a user environment via the GPS at para [0036], [0042], [0077] where this captured data such a restaurant the user is at is also integrated 

For the above reasons, it is believed that the rejections should be sustained.



/SUJAY KONERU/
Examiner, Art Unit 3624

/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624           

/WILLIAM A BRANDENBURG/Quality Assurance Specialist, Technology Center 3600                                                                                                                                                                                                                                                                                                                                                                                                     
                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.